                                                                                 Motion GRANTED.



                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )              No.     3:10-00211-2
               v.                             )
                                              )              Judge Trauger
SIOBHAN HATTON                                )

                                    MOTION TO DISMISS

       The United States of America, by and through Donald Q. Cochran, United States

Attorney for the Middle District of Tennessee, and Assistant United States Attorney Brent A.

Hannafan, hereby moves to dismiss this case with prejudice against defendant Hatton.

       This case has a long, involved history. In sum, the United States has been trying to have

defendant extradited from two countries to appear in this District and face the charges in this

case. The United States first sought to have defendant extradited from England. After

defendant fought extradition for years, an English court finally ordered her to be extradited.

However, the night before she was to be extradited, defendant fled to Ireland (her home country)

instead of reporting to Heathrow Airport to meet with U.S. Marshals. The United States then

sought to have her extradited from Ireland. After again fighting extradition for several years,

and while imprisoned in an Irish prison during that time, an Irish court finally ordered that she

was not to be extradited and ordered her released from the Irish prison.

       Based upon the undersigned’s conversations with DOJ attorneys who work on attempts to

extradite defendants from Ireland, there is nothing else the United States can do to attempt to

extradite defendant from Ireland. Counsel for defendant, James Price, has asked that the United

States move to dismiss this case so that he may get paid for the work has did on behalf of
